Title: To John Adams from Mercy Otis Warren, 15 November 1780
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Boston Nov. 15 1780
     
     I put a Letter of Introduction into the Hand of a son who has since unfortunately been made a prisoner by the Portland Man of War, and though held as an Hostage till the fulfilment of Certain Conditions Mentioned in a Cartel sent to Boston, he has been treated with great Humanity and politeness by Admiral Edwards, and by late letters I find he purposes to pursue his Voyage to Europe, and if he meets with no New Disappointment in England, it will not be long before he will reach Paris, where agreable to your friendly and polite invitation he will immediatly wait on you.
     I beleive I may Venture to say he is a youth who will by no part of his Conduct disgrace the Recommendations of his Friends, or disappoint the Expectations of the parent. Yet whoever Enters at an Early period, amidst a World of strangers, to traverse a stage where art, not Nature Reigns, ought to be well acquainted with himself as well as with the History of Man, to parry the Intrigues laid for Innocence. And Even thus Gaurded, without the aid of Experience he may be liable to many inconveniences in a Country, where politeness assumes the air of friendship, where Refinement is wrought up into the Extream of Elegance, and luxery Heightned by a systematical desire to please.
     I am sir too well acquainted with your dispotition to think it Necessary to ask your philosophic Hints, which united with his own Good sense I trust will lead him through with approbation.
     Shall I again Repeat that I think myself Happy in the full Confidence of Friendship with a Gentleman at once so Competent to advise, Direct, and aid, and so Ready to point the youthful arder of Early Years to that line of Conduct which leads to Happiness.
     His Views are Cheifly of a Commercial Nature, but improved by Industry and Observation, it may be a Happy Opportunity of Qualifying for more Extensive usefulness. I once thought I should have trembled for the safety of a son, in the Morning of Expectation, in the Zenith of Warm hope, steping into the larger theaters of Intrigue, Bussiness, and luxuriant taste.
     But I have now no Idea that the Morals of youth can suffer much by leaving Boston for any part of Europe, and the Change of Manners in this Country has brought me to bid Defiance to any disagreable Consequences from a Change of place. A thousand things on this occasion might flow from the Lip of Maternel tenderness, did not Civility to you, and an attention to your public Avocation, forbid.
     I shall therefore only add on this subject if my son Reaches Your Residence, whither it be in France or Holland, I am sure of a New proof of your Friendship to the Father, in the Explicit opinions you will occasionally give, both of Men, and Manners, and the kind assistance you will Confer (if Necessary) to the prosperity of a Beloved son. As I understand he Destroyed most of his Letters on the Capture of the Pallas, the above is Nearly a Copy of a few lines Designed for you Dated May 15th 80. In that was Hinted the situation of your Country, the Various Opinions of priests, polititians, statsmen, soldiers and Courtiers, with Regard to the Establishment of Civil Goverment in the Common Wealth of Massachusets. The Arrangment of officers under the New Constitution you will have from other hands, and a Detail of the administration, as well as opperation, of a system so Compleat in all its parts, that the Wishes of all parties are Concentered in one Great Object, and Whigs and Tories, Infidels and Religionists all agree that some portion of Idolitry is Necessary for the support of the political Machine. Of Course the Daily Incense is offered in the Capital, and the Guilded puppet placed in the public Theater a few years ago (for Certain purposses) is Become the Idol to whom the supple Homage of Adulation is paid, by a people once Disinterested, Firm, Discerning, and Tenatious of their Rights. That tinture of Enthusiasm which is perhaps Characteristic of the North American is now heated with the Emulation of Exhibiting the Highest Instances of Worship. Yet the Image whose Feet are of Clay, May in a short time become as the Chaff of the summer Threshing Floor, unless like another Pisastratus, for the sake of prolonging his power, He should Govern according to the Minutest Forms of the Constitution.
     Forgive this little sally. Was you sir in this City you would not Wonder. Addresses, Assemblys, Entertainments and Balls have ushered in the Happy Era of Republicanism. If this Infant Common Wealth can thus stand in its pupilage—when Time has Matured its strength, and the Horrors of War are Dispeled, will it not become the Wonder of the World. But I forbear.
     I Intended no political observations when I began, least amidst the Complicated scenes arround us, I might be led to say something to the Disadvantage of my Country, if it should Chance to be perused by any Eye but Yours.
     I Wish to be Remembered with Friendship by Mr. Dana, Mr. Thaxter, Mr. Johnny, and my little Favorite.
     Mr. Warrens Letters by this Conveyance will Give you much Inteligence, Mrs. Adams’s much pleasure, and if a Momentary Amusement Can be added by her, it will always be a Gratification to Sir your assured Friend & Humble Servant
     
      Marcia Warren
     
    